Citation Nr: 1000073	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a bilateral foot 
disability.

2.	Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for genital 
herpes simplex.

3.	Entitlement to increased evaluation in excess of 10 
percent for service connected migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to March 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

The Veteran requested a hearing before the Board in April 
2008 but subsequently withdrew her request in August 2008.

The issues of entitlement to service connection for genital 
herpes simplex and increased rating of migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  There is no competent evidence that the Veteran has a 
bilateral foot disability related to disease or injury during 
her active service.

2.  A claim of service connection for genital herpes simplex 
was previously denied by the RO in March 1994.

3.  Evidence received since March 1994 relates to 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a genital herpes 
simplex.




CONCLUSION OF LAW

1.  The criteria for service connection for bilateral foot 
pain have not been met.           38 U.S.C.A. § 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R § 3.303 (2009).

2.  The March 1994 RO decision that denied service connection 
for genital herpes simplex is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  New and material evidence sufficient to reopen the claim 
of service connection for genital herpes simplex has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2005, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2009) and by Kent.  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  However, this notice did not include 
the initial disability rating and effective date elements of 
the claim as required by Dingess.  

In March 2006, the notification pursuant to Dingess was sent 
to the Veteran. Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to her 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.

Service Connection for Bilateral Foot Disability

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claimed she is entitled to service connection for 
a bilateral foot disability from wearing steel toed boots 
during service.  She stated that she has very little flexion 
in her toes resulting in pain and causing her to run more 
flat footed. 

According to service treatment records, the Veteran was 
treated in August 1986 for a blood blister to her left great 
toe sustained while playing basketball (after pebbles got 
into her shoe).  It is also noted in an August 1988 medical 
history report that the Veteran sustained a broken bone in 
her right foot but that it was healed without symptoms of 
sequellae and is not considered disabling.  A re-enlistment 
examination the same month noted mild tinea pedis but not 
considered disabling.  In addition, the Veteran's separation 
physical noted normal findings for feet.

Post-treatment service records reveal the Veteran was treated 
at Sharp Rees-Stealy Medical Group, Inc., in July 1996 for 
her feet condition.  The Veteran stated her "large nails has 
fallen off several time... toes stiffen up."  She described 
her pain as throbbing and sharp which started three years 
ago.  A physical examination found discoloration in the toes.  
The Veteran was diagnosed with onychomycosis and tinea pedis.  
There is no opinion whether the conditions were related to 
service.  See Sharp Rees-Stealy Medical Group, Inc. private 
treatment record, dated July 1996.

VA treatment records from December 2004, report the Veteran 
was diagnosed with pes plantus of the right foot.  The 
"bones, joints, and soft tissues are unremarkable without 
evidence of fracture or dislocation."  See VA treatment 
records, dated December 2004.  

A January 2005 VA treatment record report that the Veteran 
complained of foot pain and requested rehabilitation.  She 
told the examiner that her feet would cramp due to excessive 
kneeling and complained of paresthetic pain in the toes.  A 
physical examination revealed there was bilateral hallux 
limitus, the feet were nontender, and there was mild pes 
planus.  The VA medical doctor stated the Veteran's foot pain 
was neuropathic and suggested shoes with soft inserts and 
rocker bottoms.  See VA treatment record, dated January 2005.

In August and November 2005, the Veteran was treated for 
stiffness in her toes and  bunions.  However, there is no 
indication the Veteran's bilateral feet conditions are 
related to service.  See VA treatment records, dated August 
and November 2005. 

The Veteran was treated in October 2006 for a pain in the 
left leg and thigh after and during jogging.  The Veteran 
stated this was present for a couple of weeks.  A physical 
examination revealed hallux limitus, "osteophyte build up on 
the dorsal aspect of both [1st metacarpophalangeal joint]" 
where surgery is the only viable option.  The Veteran decided 
to take prescription medication for "beginning fungal 
[involvement] of the [two] or three lessor digit nails."  
There is no opinion linking the Veteran's condition to 
service.  See VA treatment record, dated October 2006. 

While the evidence indicates that the Veteran has been 
diagnosed with and treated for various bilateral foot 
disabilities, the Board finds that service connection is not 
warranted, however, because the evidence does not medically 
indicate that the Veteran's bilateral foot pain is related to 
service.

While the Veteran claims that feet condition is linked to 
service, generally, a lay person, while competent to report 
symptoms, is not competent to comment on the presence or 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492.  Consequently, while the Veteran is competent 
to report that injuries sustained during service and the 
existence of symptoms such as pain, she is not competent to 
report a chronic disorder resulted from the alleged injury.  
In this case, the objective medical evidence does not 
establish that a chronic disorder existed in-service as the 
records indicate negative disorders and normal bilateral foot 
conditions at separation.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's bilateral foot 
disability is not related to her active service, and service 
connection is not established.  The medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of any bilateral foot condition and service.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Application to Reopen a Claim of Service Connection for 
Genital Herpes Simplex

The Veteran was denied service connection for herpes in March 
1994, based on evidence that the condition was temporary and 
resolved without further residuals based upon a July 1993 VA 
examination.  The Veteran filed an application to reopen this 
claim in November 2004.  

A March 1994 decision was not appealed and is thus final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  
However, a claim will be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to the March 1994 decision 
indicates that the Veteran was treated for a herpes simplex 
flare up in July 2007.  In December 2006, the Veteran was 
treated at a VA outpatient for "possible herpetic lesion" 
and was treated with Zovirax ointment.  The Veteran has 
submitted lay statements attesting to her herpes treatment 
and outbreaks during and after service.  

This evidence is new and material, in that it was previously 
not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim, namely the existence of chronic herpes that had its 
onset in service.  It raises a reasonable possibility of 
substantiating the claim.  Consequently, the claim is 
reopened.


ORDER

Entitlement to service connection to bilateral foot pain is 
denied. 

New and material evidence has been received; the claim for a 
genital herpes simplex is reopened and, to that extent only, 
the appeal is granted.


REMAND

Service Connection for Genital Herpes

According to service treatment records, the Veteran was 
treated for herpes in October 1990.  The Veteran stated she 
did not have herpes in a November 1988 and December 1989 in-
service dental health questionnaire but answered 
affirmatively in April 1992.  The March 1993 separation 
examination record does not report herpes. 

As noted above, post-service treatment records reveal the 
Veteran was treated for herpes simplex flare up in July 2007.  
In December 2006, the Veteran was treated at a VA outpatient 
for "possible herpetic lesion" and was treated with Zovirax 
ointment.  And, the Veteran has submitted lay statements 
attesting to her herpes treatment and outbreaks during and 
after service.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

In this case, a contemporaneous VA examination has not been 
provided for this claim and, based on the evidence of in 
service treatment for herpes, the Veteran's claim of current 
herpes symptoms, and current treatment for possible herpes 
the Board finds that an examination and opinion are needed.

Increased Rating for Migraine Headaches

The Veteran and her representative claim that the Veteran is 
entitlement to an increased evaluation for her service-
connected migraine headaches which is currently evaluated at 
10 percent compensation.  

In a November 2004 and February 2006, the Veteran stated her 
migraine headaches have worsened and are severe.  The Veteran 
was last underwent a VA examination in July 2005 where she 
stated complained of "constant nagging pain over the 
forehead, trigger, does not know questionable stress.  In the 
evening, she gets pain over the bi-temple area behind eyes, 
describes it as pulsation and also feels like eyes [are] 
going to bulge.  If she takes medication, does not catch it... 
headaches may last up to two to three days."  The Veteran 
also stated that she still goes to work when she has her 
migraine headaches.  See VA examination, dated July 2005.  

VA treatment records from April 2005, August 2005 and 
November 2006 report the Veteran was treated for headaches.  
The Veteran described it as sharp pains and that it has been 
getting worse.  See VA treatment records, dated April 2005 to 
November 2006. 

As the Veteran stated her condition has worsened, to afford 
the Veteran every consideration with respect to the present 
appeal, it is the Board's opinion that the Veteran should be 
scheduled for a VA examination.  This case is being returned 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when 
further action on her part is required.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled to undergo 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any herpes simplex virus found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail. 

If herpes simplex virus or the residuals 
thereof are diagnosed, the examiner should 
render an opinion as to whether it is as 
least as likely as not that the Veteran's 
herpes simplex virus or residuals thereof 
are related to or had its onset during 
service.  The examiner must provide a 
complete rationale any stated opinion.

2.	Schedule the Veteran for an examination by 
an appropriate VA examiner to determine 
the nature and current level of severity 
of her service-connected migraine 
headaches.  The claims file must be made 
available to the examiner.  The examiner 
should identify and completely describe 
all current symptomatology.  Ask the 
examiner to discuss all findings in terms 
of Diagnostic Code 8100.  Specifically, 
the examiner should address: a. does the 
Veteran have characteristic prostrating 
attacks occurring once a month on average, 
over the last several months? b. Does the 
Veteran have very frequent, completely 
prostrating, and prolonged attacks 
productive of severe economic 
inadaptability?

3.	The AMC should then re-adjudicate the 
issues of entitlement to service 
connection of genital herpes simplex and 
entitlement to an increased rating for 
service connected migraine headaches.  If 
the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


